6:11-cr-00017-RAW Document 32 *SEALED* Filed in ED/OK on 01/28/21 Page 1 of 3

Prob12C
(8/01)

UNITED STATES DISTRICT COURT
for the

Eastern District of Oklahoma

Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Penick, Troy Dewayne Case Number: CR-! 1-0017-001-RAW
Name of Judicial Officer: The Honorable Ronald A. White
Date of Original Sentence: September 7, 201 1
Original Offense: Failure to Register as Sex Offender
Original Sentence: 37 months custody, with 60 months term of supervised release
Type of Supervision: Supervised Release Date Supervision Commenced: October 16, 2020

Asst. U.S. Attorney: Shannon Henson Defense Attorney: To be determined

PETITIONING THE COURT
[X] To issue a warrant

The probation officer believes that the offender has violated the following condition(s) of
supervision:

Violation Nature of Noncompliance
Number

Mandatory The defendant shall not commit another federal, state or local crime.

Condition
According to the information filed in Atoka County District Court,
Oklahoma, on or about the 14" day of December 2020, Mr. Penick was
driving and operating a motor vehicle upon a public highway. Atoka Police
Officer Cody Poe attempted to stop Mr. Penick, who was driving a 2006
Nissan Sentra with no brake light. Mr. Penick accelerated to elude the
officer. Asa result of his actions he was arrested and subsequently charged
with Count |: Eluding / Attempting to Elude Police Officer; Count 2:
Resisting an Officer, case number CF-2020-195. On December 29, 2020,

Case 6:21-mj-02017-DPR Document1 Filed 02/23/21 Page 1 of 3
6:11-cr-00017-RAW Document 32 *SEALED* Filed in ED/OK on 01/28/21 Page 2 of 3

Mandatory
Condition

Standard
Condition

Standard
Condition

Mr. Penick was released on his own recognizance and was required to obtain
medical clearance and report into an inpatient substance abuse treatment
facility. Mr. Penick failed to obtain the medical clearance and failed to
report into an inpatient substance abuse treatment facility. On January 20,
2021, a failure to appear warrant was issued and bond is set at $25,000.

The defendant shall not unlawfully possess a controlled substance. The
defendant shall refrain from any unlawful use of a controlled substance.

On October 28, 2020, submitted a urine sample which tested positive for
Methamphetamine. Mr. Penick admitted to using Methamphetamine on
October 25, 2010.

The defendant shall not leave the judicial district without the permission
of the court of probation officer.

On January 19, 2021, Mr. Penick called this officer stating that he was in
Springfield, Missouri, trying to pick-up his stimulus check at the halfway
house. Mr. Penick admitted to leaving the district without permission. Mr.
Penick was instructed to immediately return to the district.

The defendant shall answer truthfully all inquiries by the probation
officer and follow the instruction of the probation officer.

On January 25, 2021, Mr. Penick called this officer stating that he was still
in Springfield, Missouri, trying to get his stimulus check.

U.S. Probation Officer Recommendation:

[X] The term of supervision should be
[X] Revoked

Reviewed and approved, Respectfully submitted,
by: s/ Robert L. Gwin by: s/ Brian H. Hill
Robert L. Gwin Brian H. Hill
Supervisory U. S. Probation Officer Sr. U.S. Probation Officer
Date: January 28, 2021 Date: January 28, 2021

2

Case 6:21-mj-02017-DPR Document1 Filed 02/23/21 Page 2 of 3
6:11-cr-00017-RAW Document 32 *SEALED* Filed in ED/OK on 01/28/21 Page 3 of 3

 

THE COURT ORDERS

[ ] NoAction
[X] The Issuance of a Warrant

[ ] The Issuance of a Summons
{ ] Other

Dated this 28" day of January, 2021.

So fit

Ronald A. White
United States District Judge
Eastern District of Oklahoma

Case 6:21-mj-02017-DPR Document1 Filed 02/23/21 Page 3 of 3
